IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jennifer E. McDowell,                      :
                  Appellant                :
                                           :
            v.                             :      No. 809 C.D. 2020
                                           :
Department of Human Services               :


PER CURIAM                             ORDER


             NOW, November 8, 2021, having considered Appellant’s application

for reconsideration, the application is denied.